Exhibit 10.1

 

LOGO [g24306image001_24306.jpg]   WABCO Europe BVBA-SPRL  

Chaussée da Wavre 1789, box 15

1160 Brussels

Belgium

www.wabco-auto.com

 

Phone: + 32 (0)2 663 98 00

Fax: + 32 (0)2 675 43 42

Contract of employment

“Free translation of the official and original French/Dutch Employment Contract”

 

Between      WABCO Europe BVBA with its registered office in 1160 Brussels,
Chaussée de Wavre 1789, represented by Arielle Vander Perren, Global
Compensation and Benefits Leader      Hereafter named « the Company », the first
party,

And

     Mr. Ulrich Michel     

Domiciled at: 1150 Woluwe, Avenue Marquis de Villalobar 34

Date & place of birth: 12 November 1962, Heilbronn (Germany)

Nationality: German

     Hereafter named « the Employee », the second party,

Whereas the Employee has been employed by the Company since 3 March 2003 in
application of an employment contract signed 1 March 2003 and in application to
the amendments to the employment contract signed on July 27, 2007;

Whereas the parties now wish to replace the above mentioned contract with a new
contract of employment and the terms and conditions provided for therein;

Hence, a contract of employment is concluded for an indefinite period under the
following terms and conditions:

 

Article 1.        Function

The Company will employ the Employee as Chief Financial Officer, or for any
other function corresponding with the Employee’s abilities.

The Employee’s main place of work shall be the Company’s head offices in
Auderghem (Brussels). However, the Employee may be required to travel both
within Belgium and abroad, perhaps even on a regular basis, depending on the
needs of the Company and on the exact tasks which the Employee will be entrusted
with by the Company. Furthermore, the Company reserves the right to change the
Employee’s place of work unilaterally to any other place within a radius of 50
kilometers from Brussels. The Employee accepts the above.

 

Page 1 of 11



--------------------------------------------------------------------------------

Moreover, the Company is entitled to request that the Employee accepts a
long-term posting or even a permanent transfer to the premises of another of the
group’s member companies outside the Kingdom of Belgium depending on the needs
of the group of which the Company is a member. Any such transfers would
necessarily be preceded by negotiations between the parties concerned on the
financial conditions of the transfer in question.

Independently of the financial conditions to be agreed upon for the
aforementioned transfer, if the Employee accepts a transfer towards another
entity of the group located outside of the Kingdom of Belgium, the Employee will
be entitled to the payment of an “International Assignment Bonus”. The lump sum
amount of the bonus will be equal to 80.500,00 € gross. The bonus is due at the
time of the effective transfer outside of the Kingdom of Belgium.

Article 2.        Duration

This employment contract starts on 1 April 2008 and is concluded for an
indefinite duration.

This employment contract replaces the previous employment contract concluded
between the Employee and American Standard Europe BVBA, the Company’s legal
predecessor, signed on 1 March 2003 and the amendments to the employment
contract signed on July 27, 2007.

The Company hereby explicitly acknowledges the Employee’s seniority accrued with
the Company since 1 March 2003.

Article 3.        Compensation

The monthly gross (base) salary of the Employee is fixed at 23.132,18 € (322.000
€/year). The Employee will be entitled to a 13th month and a double vacation
entitlement of 92% of the monthly gross salary.

The Employee’s salary is linked to the fluctuation of the applicable index and
will be increased in accordance with the applicable collective labour agreements
concluded on level of the Company and/or the sector of industry (Joint
Commission N° 218).

The Employee will work a minimum of 38,5 hours a week. Having management
functions and/or a position of trust in the sense of the Royal Decree of
10 February 1965, the Employee must however perform any additional work in line
with the Employee’s responsibilities. The Employee acknowledges and accepts that
such additional work is adequately remunerated and compensated by the
remuneration as provided in this employment contract. Therefore, no additional
remuneration, whether overtime pay or other forms of compensation, or any
compensatory time off will be due in respect of such additional work performed.

The Employee is eligible for the Annual Incentive Plan of the Company of which
the potential on-target bonus amounts to 40% of the annual gross base salary,
depending on discretionary personal and company performance targets set each
year.

The Employee shall be eligible to participate in the Corporate long-term
Incentive Plans (LTIP), in accordance with the terms and conditions of such
plans as may be in effect from time to time, and as this will be notified from
time to time to the Employee. The Employee is eligible for a cash LTIP at target
of 40% of the annual gross base salary.

 

Page 2 of 11



--------------------------------------------------------------------------------

As an executive officer, the Employee will be eligible to participate to the
WABCO Equity based long-term incentive plan.

The Company will pay to the Employee a monthly gross housing allowance of
2.480,35 € (annual gross allowance of 29.764,20 €). The monthly gross amount of
the housing allowance will be linked to the fluctuation of the Belgian health
index.

The Company will provide educational assistance in Belgium to the Employee for
children in grades K to 12 (or up to end of secondary school). Schooling
expenses typically include: fees, tuition, books, materials and local transport
(if needed).

The Employee will be entitled to a gross annual Goods & Service Allowance of
120.092,52 €. This allowance will be phased-out in three years according to the
following schedule: 2008: payment of 100% of the allowance; 2009: payment of 66%
of the allowance; 2010: payment of 33% of the allowance; 2011: no payment
anymore.

Article 4.        Payment

The Employee explicitly accepts that the salary is paid monthly into the
Employee’s designated bank account, after deduction of all mandatory legal and
allowed contractual withholdings.

Article 5.        Bonus

Any bonuses of any kind (other than the ones mentioned under article 3) that the
Company may voluntarily grant to the Employee shall not be considered as a part
of the agreed salary and cannot create a vested right for subsequent years, for
the calculation of a termination indemnity or for the calculation of vacation
pay.

Article 6.        Company Car

A company car, as provided in the Company’s Car Policy, will be made available
to the Employee. The car running costs i.e. gasoline, taxes, insurance and
maintenance will be borne by the Company.

The Employee may use the company car also for private use in accordance with the
Company’s Car Policy. For the private use of the car, a taxable benefit in kind
is taken into account, based on the private mileage and the fiscal horsepower of
the car. The Employee accepts that the taxation of the private use of the
company car may change as a result of modifications in the legal or regulatory
framework regarding such private use.

The Employee commits himself to use the company vehicle with all necessary care.
He will ensure regular and proper servicing of the car and use it according to
the instructions of the manufacturer.

The Employee will bear all penal consequences of offences committed when using
the company car. The Company particularly highlights the strict attitude it will
adopt in relation to the use of the company vehicle under the influence of
alcohol or drugs or in a state of

 

Page 3 of 11



--------------------------------------------------------------------------------

intoxication. Furthermore, the personal liability of the Employee and the
above-mentioned violations can lead to breach of contract on the ground of
serious cause, without prejudice of the court’s appreciation.

Furthermore, in the event of use of the company car outside the execution of the
present employment contract, the Employee is subject to the provisions of common
right related to civil liability.

The Employee acknowledges having received a copy of the Company Car Policy which
is part of this contract. The Company reserves the right to amend the terms and
conditions of this policy at any time.

Article 7.        Expatriate tax regime

The Company and the Employee will apply for a continued application of the
special tax regime for foreign executives in Belgium in accordance with the
Belgian Administrative Circular Ci.RH 624/325.294 of August 8, 1983.

The Employee agrees to co-operate with the Company and the firm of tax
consultants appointed by the Company for the preparation of his Belgian tax
return. The Employee undertakes to carefully keep supporting documents with
respect to the days spent outside Belgium for business purposes, substantiating
presence outside Belgium, as well as the business character of those trips.

The Company will also provide fiscal support and bear the cost linked to the tax
non-resident status and the yearly tax return preparation.

Article 8.        Taxation - specific provisions

Stock options that have been granted in the past when the Employee was subject
to tax equalization (whereby a hypothetical tax was calculated and deducted on
the professional income taking into account the tax rules of the home country
being the US), will be treated as follows:

Upon exercise, an amount will be withheld from the exercise gain, being the
lesser of:

 

  •  

the Belgian income tax paid upon grant (including any tax payable at another
moment within the rules of the specific Belgian legislation of March 26, 1999 on
stock options) OR the Belgian income tax payable at exercise (if no taxation
should have taken place at grant); AND

 

  •  

the hypothetical tax that would have been due under the conditions of the
previous tax equalization agreement.

With regard to the stock options previously granted, the Employer guarantees
that it already paid or if necessary will pay any tax due on these options.

 

Page 4 of 11



--------------------------------------------------------------------------------

Article 9.        Utilities and travel expenses

The Company will reimburse for normal utilities as per policy (i.e. electric,
gas, water, sewer, maintenance/security fees, renter’s insurance) incurred by
the Employee through expense report to the extent that they are reasonable and
vouched by supporting documents.

The Company will reimburse all travel costs that the Employee will incur in the
execution of this agreement, to the extent that they are reasonable and vouched
by appropriate documents.

Article 10.        Vacation

The Employee is entitled to 20 paid days off per full year worked, as provided
by the laws on annual vacation. The Employee is moreover entitled to 5
additional, extra-legal paid days off. The time of vacation will be fixed each
year in mutual consent between the Employee and the Company.

Article 11.        Insurances

The Employee will participate in the Company insurance schemes in Belgium
providing pension and life insurance, disability and health care insurance. It
is explicitly agreed that the Employee and his family members, i.e. dependents
as per insurance policy, will be covered by the health care insurance.

Any personal contribution due by the Employee in this respect shall be deducted
from the monthly net salary. The terms and conditions of the plans shall be
provided to the Employee in a separate document.

The Company reserves the right to amend the terms and conditions of any benefit
plan at any time.

Article 12.        Incapacity to work

In case of incapacity to work due to illness or accident, the contract is
suspended in compliance with the provisions of article 31 of the Law governing
Employment Contracts. The Employee can not refuse to see a doctor appointed and
paid by the Company or to have a medical examination to verify the incapacity to
work, if the Company requires so.

Article 13.        Health and Safety

To ensure the health and safety at the work environment, the Employee must
comply with all safety precautions related to his work.

Article 14.        Confidentiality

The Employee takes note that all drawings, formulae, specifications, reports,
minutes, instruction books or manuals concerning the activities of the Company,
its production methods, technical processes and equipments are deemed
confidential.

 

Page 5 of 11



--------------------------------------------------------------------------------

In compliance with article 17 of the Law on Contracts of Employment, both during
the contract and after its termination, without a time limit, the Employee
undertakes not to divulge or reveal any business or manufacturing secrets, nor
any secret matter of a personal or confidential nature that may have come to the
Employee’s notice in the course of his professional activities. The Employee
further undertakes neither to commit nor to cooperate in any act of unfair
competition vis-á-vis the Company. Any infringement will lead to a termination
of the employment contract for serious cause, without notice nor indemnity in
lieu of notice, notwithstanding that the Company may claim other damages from
the Employee.

At the end of the contract, the Employee will return to the Company any
confidential documents still at the Employee’s disposal, without retaining any
copies of it.

Article 15.        Intellectual property

All systems, programs, software (object codes as well as source codes),
documents, databases, manuals, reports, trade secrets, inventions, improvements,
know-how and all other work created, designed, developed or produced by the
Employee, whether or not by using the facilities of the Company, in the course
of or in relation with the performance of this employment contract (the “Works”)
will remain or become the exclusive property of the Company or its successors.
This exclusivity implies but is not limited to the transfer and assignment of
all intellectual and other proprietary rights in the Works to the Company.

All intellectual and other proprietary rights in the Works (including but not
limited to copyrights, trademark rights, rights on databases, rights on computer
programs as well as patent rights) that have come into existence or will come
into existence in the course of or in relation with the performance of this
employment contract are immediately transferred and assigned to the Company as
from their coming into existence or, as from the execution of this employment
contract for rights already in existence at the time of signature of the present
contract.

The transfer and assignment of these intellectual and other proprietary rights
in the Works includes, but is not limited to the transfer and assignment of the
right to reproduce, modify, translate, adapt, use to make derivative works,
distribute, rent, lend and/or communicate the Works to the public, partially or
completely, in each and any way, for internal (including but not limited to
research and development) and external use. The transfer and assignment is valid
for all countries, in the most extensive way possible as permitted by law,
without limitation in time other than the legal duration of validity of these
rights and without further payment or compensation than the salary as provided
for executing this employment contract.

The Employee undertakes to fully inform the Company, upon first demand of the
Company, of the Works created, designed, developed or produced by the Employee.
The Employee undertakes to fully communicate all information and know-how in
relation to the Works to the Company, and this immediately upon the creation,
design, development or production of the Works.

Should the Company decide, without having any obligation whatsoever, to file for
any registered intellectual property rights in relation to a Work, the Employee
undertakes, upon first demand of the Company, expenses borne by the Company, to
provide all necessary or useful cooperation and to provide and sign all
documents in order to permit, facilitate or accelerate any application for any
registered intellectual property right. The Employee

 

Page 6 of 11



--------------------------------------------------------------------------------

undertakes not to apply for any registered intellectual property right nor to
ask a third party to apply for a registered intellectual property right related
to the Works without the written express authorisation of the Company.

The Company has the exclusive right to decide, when and how, to exploit the
Works. Works that have not been exploited remain the exclusive property of the
Company. The Company can adapt and modify the Works as it deems appropriate in
order to exploit the Works. The Employee agrees not to oppose the adaptation or
the modification of the Works. The Employee agrees that the Company may exploit
the Works without mentioning the Employee’s name.

Article 16.        Conflict of Interest

The Employee undertakes to devote all of the Employee’s professional efforts and
working time to the benefit of the Company, not to accept any external
employment or to have any professional activity outside of the Company for the
duration of this employment contract, without prior written approval from the
Company.

The Employee will take extreme care that the Employee or any other person living
with the Employee will not come into a position which may compromise or
prejudice the interests or the reputation of the Company.

Article 17.        Use of Company equipment

Company equipment, whether electronic material or other, may be put at the
disposal of the Employee in order to enable the proper performance of the duties
and responsibilities under this employment contract. Any such equipment will
remain the sole property of the Company.

Such equipment will be exclusively destined for professional use within
reasonable limits. The Employee may not use the equipment for private purposes
whitout the prior explicit consent of the Company.

This employment contract as well as the work regulations govern the use of this
material by the Employee. Moreover, the Employee agrees to comply at all times
with the Company’s procedures, policies and guidelines related to the use of
internet and e-mail.

Article 18.        Termination

Article 18.1

In accordance with article 37 of the Law on Employment Contracts, this
employment contract can be terminated by either party serving notice, taking
into account the notice periods as determined by the Law on Employment Contracts
or, alternatively, without notice but with payment of an indemnity in lieu of
notice.

For the purpose of the present article, the Company explicitly acknowledges the
Employee’s seniority since 3 March 2003.

 

Page 7 of 11



--------------------------------------------------------------------------------

Notwithstanding the above and in accordance with article 35 of the Law on
Employment Contracts, either of the parties may terminate this employment
contract for serious cause, i.e. without notice or indemnity in lieu of notice.
Serious cause, as referenced herein, means any fault which immediately and
definitely makes any further professional collaboration impossible. Other than
the examples enumerated in the work regulations, the following will be
considered as serious cause (without being limited hereto): theft (including
financial fraud), insults, violation of business secrets, etc.

Article 18.2 International Assignment Bonus

In case of termination of the employment contract by the Company, unless for
serious cause, the Company will also pay the Employee the « International
Assignment Bonus » as mentioned in article 1 of the present contract. This
benefit may be cumulated with the benefits as mentioned in articles 19 and 20.

Article 19.        Exceptional benefits upon termination

If the employment contract is terminated by the Company without Cause or Serious
Cause or if the employment contract is terminated by the Employee for Serious
Cause or Good Reason, and only in either of these cases, the Employee will be
entitled to the following benefits:

 

  •  

an exceptional premium (hereafter “Exceptional Premium”) payable as a single
lump sum cash payment equaling the difference between the granted severance
indemnity and 18 months of the current Employee’s gross monthly base salary
increased with the Employee’s potential target in the annual incentive plan and
an amount equivalent to 18 months of employer’s premium in the life insurance;
and

 

  •  

continued medical insurance for a period of 18 months following termination of
the employment contract, subject to earlier cessation if the Employee receives
similar benefits from another employer; and

 

  •  

reimbursement for financial planning services up to a total amount of 5.000 USD,
as long as such request for reimbursement is submitted within one year of the
termination of employment.

If the exceptional benefits are inferior to the severence indemnity granted in
accordance with article 18.1, only the severance indemnity in application of
article 18.1 will be due.

It is explicitly agreed that the above exceptional benefits will only be payable
to the Employee if the Employee signs a release form for all claims against the
Company or affiliated companies within 45 days after the termination of the
employment relating to any and all indemnity(ies) or benefit(s) due or payable
to the Employee as a result or in connection with the termination of the
Employee’s employment with the Company or affiliated companies, with exclusion
of the benefits granted above, the International Assignment Bonus mentioned in
article 18.2 and any benefit which would be irrefutably due in accordance with
the contract, such as arrears of not challenged cost allowances or a bonus
already granted but still to be paid by the Company. In this regard, special
reference is amongst others made to the WABCO Change in Control Plan as also
referred to in article 20.

For the purpose of this article, Serious Cause refers to article 35 of the Law
on Employment Contracts; Cause and Good Reason will bear the meaning as defined
in Appendix 1.

 

Page 8 of 11



--------------------------------------------------------------------------------

Article 20.        Change in control

Taking into account the Employee’s position, and in application of the “WABCO
Change In Control Severance Plan”, the Employee will be eligible to receive an
extraordinary payment in case of “Change in Control”, payment which is only
triggered in the event of a change in control of the Company AND consecutive
termination of employment:

(a) either, by the Company within 24 months of CIC, not for serious cause;

(b) or by the Employee for Good Reason as defined in Annex 1.

In the event of CIC as defined below and in such circumstances as defined above,
the Employee will be entitled to an extraordinary CIC payment equalling the
difference between the granted severance indemnity and one and a half time
annual base salary and one and a half time AIP at target payout.

The CIC payment will only be due if it exceeds the statutory severance indemnity
due or paid in application of article 18.1 of the present agreement.

For the purpose of the present agreement, CIC is defined as:

 

  •  

Modification of 20% or more ownership in company’s stock;

 

  •  

Majority change of Board of Directors membership without 2/3 Board of Directors
approvals;

 

  •  

Consummation of sale/merger, unless 55% voting power remains the same;

 

  •  

Shareholders approve complete dissolution of the Company.

Article 21.        Non-compete covenant

In as much as, on the one hand, the Company operates internationally and, on the
other hand, the Employee may be employed on works that give him direct or
indirect knowledge of proprietary practices of the Company, the use of which,
outside the Company, would be harmful to the latter, the following is explicitly
agreed:

 

1. The Employee undertakes, unless the agreement is terminated by the Employee
for serious cause on behalf of the Company, and pursuant to the modalities
established by collective agreements in respect of deviations concerning
non-competition, not to compete with the Company, directly or indirectly on his
own behalf or in the service of a competing employer.

 

2. This obligation:

 

  (1) relates to similar activities as those which the Employee will have
carried out for the benefit of the Company;

 

  (2) covers Belgium, Germany and the USA;

 

  (3) is limited to a period of 12 months from the date on which the employment
relationship is terminated.

 

Page 9 of 11



--------------------------------------------------------------------------------

3. Parties agree that, if a new collective labour agreement were to limit the
duration of the obligation, only the latter will apply to this agreement.

 

4. The Company can waive the application of this non-compete covenant up to 15
days after the termination of the employment agreement. If the employment
agreement is terminated with notice, at the moment that the notice is signed,
the Employee will be informed whether the Company intends to hold the Employee
to the non-competition obligations.

 

5. If the Company does not waive the obligation, it will pay the Employee a
one-time, lump sum payment equal to 50% of the gross salary over the period
covered by the non-compete covenant.

 

6. If the Employee violates these provisions, he will be required to repay the
above-mentioned payment and a further payment in the same amount as compensation
for damages, unless the cost of the damage suffered and proved by the Company is
higher, in which case the higher amount must be repaid.

Article 22.        Non-solicitation

During the Employee’s employment with the Company and during a 1 (one) year
period thereafter, the Employee shall not directly or indirectly induce any
employee of the Company or of any of its affiliates to terminate employment with
such entity and the Employee shall not directly or indirectly, either
individually or as owner, agent, employee, consultant or otherwise, employ or
offer employment to any person who is or was employed by the Company or its
affiliates unless such person shall have ceased to be employed by such entity
for a period of at least 6 months.

Article 23.        Work regulations

The Employee acknowledges having received a copy of the work regulations and of
the Code of Conduct and Ethics of the Company, which are part of this contract,
both the obligatory as the optional stipulations, and the Employee accepts
without reservation the clauses and conditions thereof, without prejudice to the
application of applicable laws and regulations.

Article 24.        Disputes

Any disputes that may arise concerning this employment contract will be judged
by the labour court of Brussels.

Article 25.        Acknowledgement of receipt

The Employee acknowledges having received a copy of this employment contract.

To be valid, this contract must be signed in French or Dutch depending on the
Employee’s choice of language.

 

Page 10 of 11



--------------------------------------------------------------------------------

Finalized and agreed in Brussels on 27 May 2008 and effective April 1, 2008.

 

LOGO [g24306image01.jpg]     LOGO [g24306image003.jpg] The Employee     For the
Company Ulrich Michel     Mrs Arielle Vander Perren Signature preceded by words
    Global Compensation & Benefits     Leader “Read and approved“    

Attachment 1: Definitions

Attachment 2: Glossary of compensation and benefits terms

 

Page 11 of 11



--------------------------------------------------------------------------------

Attachment 1

Definition

Cause – mean (i) your willful and continued failure substantially to perform
your duties (other than any such failure resulting from incapacity due to
reasonably documented physical or mental illness), after a demand for
substantial performance is delivered to you, which specifically identifies the
manner in which it is believed that you have not substantially performed your
duties, (ii) conviction of, or plea of nolo contendere to, a felony, or
(iii) the willful engaging by you in gross misconduct that is materially and
demonstrably injurious to Employer and/or its affiliated companies (the “Company
Group”) or materially impairs your trustworthiness or effectiveness in the
performance of your duties. For purposes hereof, no act, or failure to act, on
your part shall be considered “willful” unless done, or omitted to be done, by
you not in good faith and without reasonable belief that your action or omission
was in the best interest of WABCO Holdings Inc and its affiliated companies. Any
act, or failure to act, based upon authority give pursuant to a resolution duly
adopted by the Board of Directors of WABCO Holdings Inc. or based upon the
advice of counsel for Employer or any of its affiliated companies shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interest of the Company Group.

Good Reason – means any of the following:

 

i) A material diminution in your authority, duties, responsibilities status or
position(s) as an executive of the Company Group;

 

ii) A relocation of your principal offices by at least 30 miles from your
initial location under this assignment (other than in connection with
repatriation);

 

iii) A reduction by the Company Group in your base salary;

 

iv) The taking of any action by the Company Group (including the elimination of
a plan without providing substitutes therefore of the reduction of your awards
thereunder) that would substantially diminish the aggregate projected value of
your awards under the Company Group’s applicable incentive plans in which you
were participating at the time of the taking of such action;

 

v) The taking of any action by the Company Group that would substantially
diminish the aggregate value of the benefits provided to you under the Company
Group’s applicable medical, health, accident, disability, life insurance, thrift
and retirement plans in which you were participating at the time of the taking
of such action; or

 

vi) Any purported termination by the Company Group of your employment that is
not effected for Cause, provided that this shall not include any termination of
employment pursuant to the Company Group’s applicable mandatory retirement
policy for executive officers.

Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred (a) with regard to the occurrence of the events described in
subsections (iii), (iv) and (v) above prior to a Change of Control, if such
reductions or actions are proportionate to the reductions or actions applicable
to similarly situated executive officers of the Company Group pursuant to a cost
savings plan or (b) unless you give the Company written notice that such event
constitutes Good Reason within 90 days of first having knowledge of such event
and the Company fails to cure the event within 30 days after receipts of such
written notice.



 

1



--------------------------------------------------------------------------------

Ann. 2

Attachment 2

GLOSSARY OF COMPENSATION & BENEFITS TERMS1

Annual Incentive Plan (AIP)

A discretionary annual incentive program provided to WABCO executive officers
and key managers, based upon achievement of financial, strategic and individual
performance goals. Each year an operating plan is established that sets goals
for overall corporate performance with specific financial and non financial
goals.

Long Term Incentives

Long term incentive programs provided to WABCO executive officers and key
executives, designed to develop a clear line of sight and linkage to the
company’s long term strategy.

WABCO long term incentives consist of a mix of:

 

  •  

A cash-based Long Term Incentive Plan (LTIP). It’s a cash plan based upon
achievement of company’s financial performance at the end of a 3 years
performance cycle, such as sales, gross revenues, gross margins, earnings per
share, internal rate of return, return on equity, return on capital, net income
(before and after taxes), management net income, operating income, operating
income before interest expense and taxes, cash flow and free cash flow.

 

  •  

An equity-based Long Term Incentive. The equity awards are usually paid in the
form of stock options, stock grants and/or performance-based grants.

Change In Control (CIC)

Severance payments and benefits are provided to WABCO executive officers and key
executives in the event of a change of control in order to allow them to act in
the best interests of shareholders without distraction of potential negative
repercussions of a change of control on their own position within the company.

Severance benefits payable in connection with a change of control are triggered
only in case of change in control AND either termination

 

  (a) by the Company within 24 months of CIC, not for Cause or

 

  (b) by the individual for Good Reason.

CIC is defined as:

 

  •  

Achievement of 20 % or more ownership

 

  •  

Majority change of BOD membership without 2/3 BOD approval

 

  •  

Consummation of sale/merger, unless 55 % voting power remains the same

 

  •  

Shareholders approve complete dissolution

 

1

The present Glossary is non-comprehensive and should be read in conjunction with
the relevant policy(ies) as may be applicable from time to time